19-11688-dsj   Doc 8   Filed 05/24/19 Entered 05/24/19 11:50:15   Main Document
                                     Pg 1 of 17
19-11688-dsj   Doc 8   Filed 05/24/19 Entered 05/24/19 11:50:15   Main Document
                                     Pg 2 of 17
19-11688-dsj   Doc 8   Filed 05/24/19 Entered 05/24/19 11:50:15   Main Document
                                     Pg 3 of 17
19-11688-dsj   Doc 8   Filed 05/24/19 Entered 05/24/19 11:50:15   Main Document
                                     Pg 4 of 17
19-11688-dsj   Doc 8   Filed 05/24/19 Entered 05/24/19 11:50:15   Main Document
                                     Pg 5 of 17
19-11688-dsj   Doc 8   Filed 05/24/19 Entered 05/24/19 11:50:15   Main Document
                                     Pg 6 of 17
19-11688-dsj   Doc 8   Filed 05/24/19 Entered 05/24/19 11:50:15   Main Document
                                     Pg 7 of 17
19-11688-dsj   Doc 8   Filed 05/24/19 Entered 05/24/19 11:50:15   Main Document
                                     Pg 8 of 17
19-11688-dsj   Doc 8   Filed 05/24/19 Entered 05/24/19 11:50:15   Main Document
                                     Pg 9 of 17
19-11688-dsj   Doc 8   Filed 05/24/19 Entered 05/24/19 11:50:15   Main Document
                                    Pg 10 of 17
19-11688-dsj   Doc 8   Filed 05/24/19 Entered 05/24/19 11:50:15   Main Document
                                    Pg 11 of 17
19-11688-dsj   Doc 8   Filed 05/24/19 Entered 05/24/19 11:50:15   Main Document
                                    Pg 12 of 17
19-11688-dsj   Doc 8   Filed 05/24/19 Entered 05/24/19 11:50:15   Main Document
                                    Pg 13 of 17
19-11688-dsj   Doc 8   Filed 05/24/19 Entered 05/24/19 11:50:15   Main Document
                                    Pg 14 of 17
19-11688-dsj   Doc 8   Filed 05/24/19 Entered 05/24/19 11:50:15   Main Document
                                    Pg 15 of 17
19-11688-dsj   Doc 8   Filed 05/24/19 Entered 05/24/19 11:50:15   Main Document
                                    Pg 16 of 17
19-11688-dsj   Doc 8   Filed 05/24/19 Entered 05/24/19 11:50:15   Main Document
                                    Pg 17 of 17
